Citation Nr: 1136649	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-11 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an increased rating for degenerative disc disease, L5-S1, currently evaluated as 10 percent disabling. 

2. Entitlement to an increased rating for cervical spine strain, currently evaluated as 20 percent disabling. 

3. Entitlement to an initial compensable rating for paresthesias of the right upper extremity.

4. Entitlement to an initial compensable rating for paresthesias of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from February 2000 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for paresthesia of the right and left upper extremities, and assigned 0 percent (non-compensable) ratings for each, effective from April 12, 2007; granted an increased, 10 percent, rating for the service-connected degenerative disc disease, L5-S1, effective from February 29, 2004; and denied a rating in excess of 20 percent for the service-connected cervical spine strain.  In June 2011, the Veteran testified at a Travel Board hearing, at the RO, before the undersigned Veterans Law Judge.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In such cases, a request for a TDIU is not a separate "claim" for benefits but, rather, is an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453- 54 (2009).  In this case, however, the evidence of record does not appear to raise a claim for a TDIU rating.  While the Veteran has contended that her service-connected disabilities on appeal do affect her employment, neither the Veteran nor the record indicates or alleges unemployability or inability to work.  Thus, a claim for a TDIU rating will not be considered herein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) (2010).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In June 2011, the Veteran essentially testified that her service-connected disabilities had worsened since the last VA examination in February 2010.  She also contended that the VA examiner in 2010 did not accurately record all of the symptoms that she reported as resulting from her service-connected disabilities.  In light of the foregoing, as well as the Veteran's description of her increased symptoms due to her service-connected disabilities, the Board finds that a remand for an additional VA examination(s) is necessary in order to address the current severity of her service-connected paresthesias of the right and left upper extremities, cervical spine strain, and degenerative disc disease at L5-S1.  The Board also acknowledges that the transcript from the June 2011 hearing shows that the Veteran initially denied having any symptoms in her left arm, but then later at the hearing she testified regarding her left arm, but the transcript is unclear as to whether she was in fact claiming any ongoing/additional symptoms regarding her left arm.  On the VA examination requested below, this should be clarified.

At the June 2011 hearing, the Veteran testified she received all of her treatment for her upper extremities "within" VA, and that she underwent some sort of "nerve test" in 2009 or 2010 (which does not appear to be in the claims folder).  The record reflects that VA treatment records had been obtained and associated with the claims folder, but only dated through March 2008, and that the Veteran recently submitted, along with an appropriate waiver, an assortment of VA treatment records dated through 2010.  It appears that there may be additional VA treatment records for the Veteran, dated from March 2008 through the present.  Thus, on remand, the RO/AMC should obtain any updated and pertinent VA medical records for the Veteran, to include the nerve test she cited, and associate them with the claims folder.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be asked to clarify whether there are any other treatment sources for her other service-connected disabilities (cervical strain and degenerative disc disease L5-S1).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding any recent treatment she may have received regarding her service-connected degenerative disc disease L5-S1 and cervical spine strain.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims folder.

2. With any assistance needed from the Veteran, obtain complete and current VA treatment records, pertaining to treatment received for his cervical disability, degenerative disc disease L5-S1, and paresthesias of the right and left upper extremity, from March 2008 to the present.  This should specifically include the results of any nerve testing conducted in 2009 or 2010.

3. Schedule the Veteran for an appropriate VA examination(s) to determine the current severity of her service-connected cervical disability, degenerative disc disease L5-S1, paresthesias of the right upper extremity, and paresthesias of left upper extremity.  The examiner(s) should give detailed clinical findings of the symptomatology and/or manifestations attributable to each of the Veteran's four service-connected disabilities.  The claims folder should be made available for review of pertinent documents therein in connection with the examination, and the examiner is requested to note such review was accomplished.  All indicated tests and studies should be performed, including range of motion measurements and specific notation of the point at which, if any, motion is painful.  An opinion should be provided regarding whether the pain significantly limits functional ability during flare-ups or with extended use.  The examiner also should indicate whether the affected joints exhibit weakened movement, excess fatigability, or incoordination which could be attributed to the service-connected disability.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and explained why this is so.

4. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be provided with an SSOC which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

